     Case 2:19-cv-01098-TLN-AC Document 35 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10
     TARYN BRADLEY-ABOYADE, an                             Case No. 2:19-cv-01098-TLN-AC
11   individual and successor-in-interest of
     Wayne Benjamin Bradley, deceased ,                   ORDER GRANTING DEFENDANT
12                                                        LIZARRAGA’S ADMINISTRATIVE
                                               Plaintiff, MOTION FOR AN EXTENSION OF
13                                                        TIME TO RESPOND TO SECOND
                    v.                                    AMENDED COMPLAINT
14

15   OFFICER D. CROZIER, et al.,

16                                       Defendants.

17
           Defendant J. Lizarraga filed a request for a 30-day extension of time, up to and including
18
     October 8, 2020, in which to file a responsive pleading to the Second Amended Complaint. The
19
     Court has read and considered the request and counsel’s accompanying declaration, and finds
20
     good cause exists to grant the request.
21
           IT IS HEREBY ORDERED that Defendant Lizarraga’s administrative motion for an
22
     extension of time is GRANTED, and that Defendant Lizarraga’s time to file a responsive
23
     pleading to the Second Amended Complaint is extended for 30 days, up to and including October
24
     8, 2020.
25

26   Dated: September 4, 2020

27
                                                                 Troy L. Nunley
28                                                               United States District Judge
                                                       1
                                    Order Granting Def. Lizarraga’s Mot. Extension Time (2:19-cv-01098-TLN-AC)
